Citation Nr: 0837762	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  05-14 852	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

C. Ferguson, Associate Counsel


INTRODUCTION

The veteran had active service from November 1963 to January 
1968.  

This matter returns to the Board of Veterans' Appeals (Board) 
following a Remand issued in February 2007.  This matter was 
originally on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Denver, Colorado.  The record reflects that the veteran 
became a resident of Kansas during the course of this appeal 
and, consequently, jurisdiction of the appeal was transferred 
to the RO in Wichita, Kansas.    

In November 2006, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.  

The issue of whether new and material evidence has been 
presented to reopen a claim of entitlement to service 
connection for bilateral hearing loss is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDING OF FACT

The evidence does not show that the veteran is currently 
diagnosed with PTSD.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.304(f) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide.  The Board notes that the requirement of 
requesting that the claimant provide any evidence in his or 
her possession that pertains to the claim was eliminated by 
the Secretary during the course of this appeal.  See 73 Fed. 
Reg. 23353 (final rule revising 38 C.F.R. § 3.159(b) to 
rescind fourth element notice as required under Pelegrini II, 
effective May 30, 2008).   

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. Apr. 5, 2006) (when VCAA notice follows 
the initial unfavorable AOJ decision, remand and subsequent 
RO actions may "essentially cure [] the error in the timing 
of notice").  VCAA notice should also apprise the veteran of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  
In January 2004 correspondence, the RO advised the veteran of 
what the evidence must show to establish entitlement to 
service connection for PTSD and described the types of 
evidence that he should submit in support of the claim.  The 
RO also advised the veteran that he may lose money if he took 
more than a year to submit the requested information and 
evidence because VA would not be able to pay him back to the 
date he filed his claim.  The RO further explained to the 
veteran what evidence VA had already received, what evidence 
VA was responsible for obtaining, and what evidence VA would 
make reasonable efforts to obtain on the veteran's behalf in 
support of the claim.  

The Board notes that the January 2004 VCAA notice letter did 
not address the element of degree of disability.  
Nonetheless, such notice defect is harmless error.  The 
veteran's claim is being denied for reasons explained in 
greater detail below and no disability rating will be 
assigned.  

The Board further notes that the veteran was provided with a 
copy of the May 2004 rating decision, the April 2005 
statement of the case (SOC), and the May 2006 and June 2008 
supplemental statements of the case (SSOCs), which included a 
discussion of the facts of the claim, pertinent laws and 
regulations, notification of the basis of the decision, and a 
summary of the evidence considered to reach the decision.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio, 16 Vet. 
App. at 187.  

In regard to VA's statutory duty to assist, the Board 
observes that VA and private treatment records, to the extent 
possible, that have been identified as relevant to the 
veteran's claim have been obtained and associated with the 
claims folder.  The veteran has also been afforded with 
mental examinations in March 2004 and March 2007 with respect 
to his claim during the course of this appeal.  Furthermore, 
service treatment records are of record.    

The Board observes that the veteran's Vet Center records were 
not reviewed by the March 2007 VA examiner in conjunction 
with the examination because they were not of record at that 
time.  However, a review of the Vet Center records reveals 
that they are merely reflective of a PTSD diagnosis by social 
worker (A.M., MSW).  A.M.'s diagnosis of PTSD was already of 
record at the time of the March 2007 VA examination (as 
reflected in an undated letter) and the examining 
psychiatrist made mention of the diagnosis in the text of the 
examination report.  The examining psychiatrist further 
confirmed that the claims folder was reviewed in conjunction 
with the examination.  Thus, all pertinent facts were before 
the March 2007 psychiatrist and a remand for a supplemental 
opinion based on review of the additional Vet Center records 
is not necessary in this case.  See Soyini v. Derwinski, 1 
Vet. App. 540 (1991) (holding that a remand is inappropriate 
where there is no possibility of any benefit flowing to the 
veteran).  The March 2007 examination report is adequate.    

The Board also notes that the veteran is shown to be in 
receipt of social security disability benefits and the record 
reflects that no attempt to obtain these records has been 
made by VA.  However, the veteran has stated that he receives 
such benefits due to problems related to his back and knee.  
Therefore, the veteran's social security disability records 
are not shown to be relevant to the veteran's claim and, 
consequently, a remand to obtain the records is not necessary 
in this case.  See Murincsak v. Derwinski, 2 Vet. App. 363, 
370-72 (1992) (holding that VA has a duty to obtain Social 
Security Administration (SSA) records when they may be 
relevant to a claim).  

The veteran has not made the RO or the Board aware of any 
other evidence relevant to this appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to the claim.  The Board further finds that 
there has been compliance with its prior Remand with respect 
to the PTSD claim.  Stegall v. West, 11 Vet. App. 268 (1998).  
Accordingly, the Board will proceed with appellate review.  

Analysis 

The veteran contends that he currently suffers from PTSD as a 
result of several stressor events that occurred during his 
active military service to include witnessing the deaths of 
other soldiers and being subject to mortar attack on his fire 
base.  

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2008).  For service connection to be awarded for PTSD, the 
record must show: (1) a current medical diagnosis of PTSD in 
accordance with 38 C.F.R. 
§ 4.125(a) (2008); (2) combat status or credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
diagnosed PTSD and the claimed in-service stressor.  38 
C.F.R. 
§ 3.304(f) (2008).

A review of the medical evidence, however, does not show that 
the veteran is currently diagnosed with PTSD.  After 
examination of the veteran and review of the claims folder, 
the March 2004 VA examining psychologist did not diagnose the 
veteran with any psychiatric disorder on Axis I, explaining 
that there was no sign that the veteran suffered from any 
psychopathology.  The psychologist further explained that the 
veteran did not manifest symptoms of arousal and/or avoidance 
behavior that would be consistent with PTSD.  More recently, 
the March 2007 VA examining psychiatrist diagnosed the 
veteran with mood disorder not otherwise specified, alcohol 
abuse reported to be in remission, and cognitive disorder not 
otherwise specified; however, the psychiatrist similarly did 
not diagnose the veteran with PTSD.  Relevant VA treatment 
records also fail to show a diagnosis of PTSD by a competent 
mental health professional.    

Although the record reflects that a social worker at the Vet 
Center (A.M., MSW) diagnosed PTSD on Axis I in 2005, the 
Board affords her opinion significantly less probative weight 
than the opinions offered by the VA examiners.  Both VA 
examiners have a greater level of training and expertise in 
the area of psychiatric disorders than A.M. and based their 
opinions on review of the claims folder to include 
consideration of A.M.'s opinion.   

The Board also notes that the veteran has repeatedly asserted 
that he currently suffers from PTSD.  However, he is not 
shown to have the requisite medical expertise necessary to 
diagnose his claimed psychiatric disorder.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Consequently, his statement is 
afforded no probative value with respect to the medical 
question of whether he currently suffers from PTSD.        

Thus, the most probative evidence of record does not show a 
current diagnosis of PTSD.  The existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) 
(holding that the VA's and the Court's interpretation of 
sections 1110 and 1131 of the statute as requiring the 
existence of a present disability for VA compensation 
purposes cannot be considered arbitrary and therefore the 
decision based on that interpretation must be affirmed.  In 
the absence of evidence of a current disability, there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Consequently, the Board finds that the preponderance 
of the evidence weighs against the claim and service 
connection for PTSD is not warranted. 

In reaching this conclusion, the Board notes that under the 
provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  The preponderance of 
the evidence, however, is against the veteran's claim and 
that doctrine is not applicable.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to service connection for PTSD is denied.




REMAND

In the February 2007 Remand, the Board instructed, in 
pertinent part, that the veteran be provided with appropriate 
VCAA notice with respect to his hearing loss claim.  Although 
the record reflects that the veteran was sent VCAA notice 
with respect to the claim in March 2007, such notice letter 
is found to be inadequate.  First, the March 2007 VCAA notice 
letter identified the wrong decision as the last final denial 
of the claim.  The record reflects that last final denial is 
the December 1977 rating decision rather than the May 2004 
rating decision, which is the decision currently on appeal.  
Second, the March 2007 VCAA notice letter did not accurately 
explain the reason why the veteran's claim was previously 
denied or describe what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
December 1977 denial.  In the December 1977 rating decision, 
the RO denied the veteran's claim because hearing loss was 
not shown by the evidence of record.  Third, the March 2007 
VCAA notice letter did not specifically ask the veteran to 
provide a written statement from his "hearing doctor" that 
offered an opinion that his hearing loss was caused by 
exposure to artillery fire, as directed by the Remand.  For 
these reasons, a remand for adequate VCAA notice is necessary 
before proceeding to evaluate the veteran's claim.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006); see Stegall v. West, 11 
Vet. App. 268, 271 (1998) (explaining that the Board is 
obligated by law to ensure that the RO complies with its 
directives).  

Accordingly, the case is REMANDED for the following actions:

1.   The veteran should be provided with 
proper VCAA notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. 
§ 3.159(b) with respect to his request to 
reopen the previously disallowed service 
connection claim for bilateral hearing 
loss. 

The VCAA notice should advise the veteran 
of the reason why his claim was previously 
denied and what evidence is necessary to 
substantiate the element(s) required to 
establish service connection that were 
found insufficient in the December 1977 
denial of his hearing claim, as outlined by 
the Court in Kent v. Nicholson, 20 Vet. 
App. 1 (2006) and include an explanation as 
to the information or evidence needed to 
establish a disability rating and effective 
date for the claims(s) on appeal, as 
outlined by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

The VCAA notice should specifically ask the 
veteran to provide a written statement from 
the "hearing doctor" that offered the 
opinion that his hearing loss was caused by 
in-service exposure to artillery fire.  
[The veteran reported at the November 2006 
Board hearing that a hearing doctor told 
him that his hearing loss was caused by in-
service exposure to artillery fire.]  

The veteran should be afforded the 
appropriate period of time for response to 
all written notice and development as 
required by VA law.

2.  After any additional notification 
and/or development deemed necessary is 
undertaken, the veteran's claim should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issue.  An 
appropriate period of time should be 
allowed for response by the veteran and his 
representative.  Thereafter, the case 
should be returned to the Board for further 
appellate consideration, if in order.


The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


